Motion for reargument of appeal and for reconsideration of allowance of special guardian granted, and, upon reargument, relief granted to the extent stated in the following Memorandum: The affidavit of December 20, 1966 submitted to the Surrogate on the original application for allowance was not made a part of the record on appeal. It has been made a part of this motion for reargument, and has been considered. The allowance made was for services as special guardian in this discovery proceeding instituted after our decision of December 2, 1965 (24 A D 2d 1071), to the time of the entry of the decree of December 20, 1966 from which appeal was taken. It is assumed that an appropriate application by the special guardian will be made to the Surrogate for an allowance for services rendered since that decree. Present—Williams, P. J., Bastow, Marsh, Witmer and Henry, JJ.